GUNTHER, Judge.
We reverse the trial court order denying the appellants’ motion for prejudgment interest. Appellants correctly argue that they are entitled to prejudgment interest as a matter of law. See Argonaut Ins. Co. v. May Plumbing Co., 474 So.2d 212, 215 (Fla.1985). The Florida Supreme Court in Argonaut held that “when a verdict liquidates damages on a plaintiffs out-of-pocket, pecuniary losses, plaintiff is entitled, as a matter of law, to prejudgment interest at the statutory rate from the date of the loss.” Id. However, in the instant case, the trial court erred in not making a specific finding regarding the day the debt was due. See Hurley v. Slingerland, 480 So.2d 104, 107 (Fla. 4th DCA 1985), rev. denied, 492 So.2d 1335 (Fla.1986). Consequently, upon remand, the trial court shall make a specific finding of the due date of the debt and award prejudgment interest.
REVERSED AND REMANDED.
DELL and FARMER, JJ., concur.